The opinion of the court was delivered, by
Woodward, C. J.
This was a proceeding, under the Landlord and Tenant Act of Assembly of 14th December 1863, and was brought up from the alderman into the Common Pleas by certiorari, where the proceedings were reversed, and to that judgment this writ of error was taken. It would have been a convenience to us if the court had stated the grounds upon which they reversed' the proceeding before the alderman. Eight exceptions appear to have been filed, but we are left to conjecture which of them the court deemed fatal, or whether, indeed, they did not reverse on grounds not touched by the exceptions.
It seems to us, on looking through the proceedings, that they conformed substantially to the requirements of the statute, and substantial conformity is all that is required. The act was designed to give landlords a more convenient remedy to dispossess tenants than they had under the old Act of 1772. As that was more expeditious and convenient than the common-law remedies of landlords, the same liberal interpretation and administration are due to the latter statute that have always been extended to the former. Proceedings under such statutes, though summary, are not to be criticised with the extreme strictness that is applied to summary convictions under penal statutes, for the relation of landlord and tenant rests in contract, and involves mere rights of property; and the remedies are purely civil, and not in the slightest degree penal. Very few aldermen and justices of the peace can make up records upon penal statutes which can withstand the criticisms of a certiorari, but in committing the rights of landlords and tenants to the unaided judgment of such a magistracy, the legislature meant that superior courts should exact no unattainable precision of procedure, but only such substantial compliance with .the letter and spirit of the statute as would generally be within the competence of the magistrates.
' The 1st exception alleges that it is apparent from the record that the complainant is not competent to maintain proceedings under the Act of 1863. Why ? The only reason suggested— not in the exception, but in the argument — is, that he styles himself trustee. The answer is, that he was so styled in the complaint and warrant, and was found to be so named in the lease. If he, as trustee, was in possession of the premises, and as trustee leased them, why might he not have légal proceedings as trustee to recover them ? Especially as it does not appear for whom he was trustee, and no defence was made under or in behalf of the cestui que trust. In Holt v. Martin, 1 P. F. Smith 499, opinion by Agnew, J., a trustee was attempted to be resisted by parties claiming under some of the cestui que trusts, but the attempt failed. An utter stranger to the trust cannot have more rights.
The 2d exception is, that it does not appear from the record *94that three months’ notice was given prior to the expiration of the term.
The alderman finds a demise of the premises for one year from the 15th May 1865, a possession of the tenant under said demise, the desire of the landlord to repossess the premises at the expiration of said term, and a demand on the 10th January 1866, upon the tenant, “ to remove and leave the same at the end of the said term of one year.” Here was more than three months’ notice to quit at the end of the term, a date that was as well known to the tenant as to the landlord.
The 3d and 4th exceptions relate to the service of the summons. The summons issued on 2d June 1866, to appear on the 8th, and was returned by the constable as served on the 2d “ personally on defendant at his dwelling-house by leaving a copy of the original summons and making known the contents thereof.” This was a sufficient service of any summons, and of course was enough for this proceeding.
The other exceptions are not worthy of a particular notice. If witnesses were not examined, the alderman found the facts from documentary proofs, which were better than witnesses, and if the judgment was not according to the Act of Assembly, the deficiency should have been specified. That it was publicly given is to be presumed from the public character of the officer. An alderman pronounces his judgments in his office, and they are public. He need not proclaim them upon the house-top, or advertise them in the papers.
We repeat that we can find nothing in this proceeding, even with the light of the exceptions, that merited correction, and therefore the judgment of the Common Pleas must be reversed, and the proceedings of the alderman affirmed, at the costs of the defendant below.